DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 21-24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Invention I, claims 1-4, 6, 8-13, 15-18 and 20 and Invention II, claims 21-24 are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process does not require the specific structure of the vertical force transducer outlined in claim 1, including the top and bottom electrode, the right foot and left foot electrode, and the pressure-sensitive sheet located between the top and bottom electrodes.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
This application is in condition for allowance except for the presence of claims 21-24 directed to an invention non-elected without traverse.  Accordingly, claims 21-24 have been cancelled.
Allowable Subject Matter
Claims 1-4, 6, 8-13, 15-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a vertical force transducer system having a pressure-sensitive sheet, a top electrode on the top surface of the sheet, a bottom electrode on the bottom surface of the sheet, at least one of the top or bottom electrode having a right foot electrode and a left foot electrode, wherein a combination of the right foot electrode and readout circuitry and left foot electrode and readout circuitry are configured to, respectively, provide information indicative of foot strikes of a user’s right and left foot on a running surface, walking surface or jumping surface, wherein the pressure-sensitive sheet has a inversely proportional resistance through the top surface to the bottom surface with applied vertical force.
The invention by Morimoto fails to disclose the right and left foot electrodes.  The invention by Lieberman provides for indicating foot strikes, but does not incorporate the right and left foot electrodes into one of the top and bottom electrodes separate by a pressure-sensitive sheet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335. The examiner can normally be reached Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        August 27, 2022